        Case 1:21-cv-00495-N/A Document 10           Filed 08/25/21   Page 1 of 9




                  UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                )
INDUSTRIAS NEGROMEX, S.A. DE C.V. and           )
DYNASOL, LLC                                    )
                                                )
                        Plaintiffs,             )                Court No. 21-00495
            v.                                  )
                                                )
UNITED STATES,                                  )
                                                )
                        Defendant.              )
________________________________________________)

                                     COMPLAINT

      Plaintiffs Industrias Negromex, S.A. de C.V. (“Negromex”) and Dynasol,

LLC, by and through their attorneys, Clark Hill, PLC, hereby file this Complaint

and state as follows:

                 ADMINISTRATIVE DETERMINATION TO BE REVIEWED

1.    This is an appeal from the final results of the U.S. Department of

Commerce, International Trade Administration (the “Department”), in the

second antidumping duty administrative review of emulsion styrene-butadiene

rubber (“ESBR”) from Mexico. See Emulsion Styrene-Butadiene Rubber from

Mexico: Final Results of Antidumping Duty Administrative Review; 2018-2019, 86

Fed. Reg. 41,815 (Aug. 3, 2021) (“Final Results”).

2.    The Department issued the Final Results on July 27, 2021, and notice

thereof was published in the Federal Register on August 3, 2021. Final Results, 86

Fed. Reg. 41,815. The challenged determination, findings, and conclusions are

set out primarily in the accompanying “Issues and Decision Memorandum” for
        Case 1:21-cv-00495-N/A Document 10       Filed 08/25/21   Page 2 of 9




the Final Results. See U.S. Department of Commerce Issues and Decision

Memorandum from J. Maeder to C. Marsh (Jul. 27, 2021) (available at

https://enforcement.trade.gov/frn/summary/mexico/2021-16473-1.pdf ) (“IDM”).

                                   JURISDICTION

3.    This action is commenced under 19 U.S.C. §§ 1516a(a)(2)(A)(i)(I),

1516a(a)(2)(B)(iii), and 1516a(d), to contest the Final Results issued by the

Department.

4.    This Court has jurisdiction over this matter pursuant to 19 U.S.C. § 1516a

and 28 U.S.C. § 1581(c).

                             TIMELINESS OF THE ACTION

5.    The Department had published the Final Results in the second

administrative review of ESBR from Mexico on August 3, 2021. See Final Results,

86 Fed. Reg. at 41,815.

6.    This action was commenced by the filing of a Summons and Complaint

on August 24 and August 25, 2021, respectively, within 30 days after the

publication of the Final Results. Accordingly, this action is timely commenced

pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(I) and 28 U.S.C. § 2636(c).

                                     STANDING

7.    Plaintiffs, Negromex and Dynasol, LLC, are a manufacturer/exporter and a

U.S. importer of ESBR from Mexico, respectively, whose sales and imports were

reviewed by the Department in the underlying administrative review. See Final

Results at 41,815. Consequently, Plaintiffs are “interested parties” as defined by


                                          2
         Case 1:21-cv-00495-N/A Document 10      Filed 08/25/21   Page 3 of 9




19 U.S.C. §§ 1516a(f)(3) and 1677(9)(A). Additionally, Plaintiffs were parties to,

and actively participated in, the antidumping duty administrative review that

culminated in the Final Results. See IDM at 1-2. Accordingly, Negromex and

Dynasol, LLC, have standing pursuant to 19 U.S.C. § 1516a(d) as parties to the

proceeding in connection with which this Complaint arises.

8.    Plaintiffs, Negromex and Dynasol, LLC, are entitled to commence this

action pursuant to 28 U.S.C. § 2631(c).

                                STATEMENT OF FACTS

9.    Plaintiffs, Negromex and Dynasol, LLC, incorporate the allegations

contained in paragraphs 1 through 8 as fully set forth herein.

10.   Plaintiffs, Negromex and Dynasol, LLC, timely responded to all of the

Department’s questionnaires and supplemental questionnaires, as well as

actively participated in the administrative review on which the Final Results were

based.

11.   On November 12, 2019, the Department published the notice of initiation

of the antidumping duty administrative review of ESBR from Mexico for the

Period of Review of September 1, 2018, through August 31, 2019. See Emulsion

Styrene-Butadiene Rubber from Mexico: Preliminary Results of Antidumping Duty

Administrative Review; 2018-2019, 86 Fed. Reg. 7,531 (Jan. 29, 2021) (“Preliminary

Results”) and accompanying Decision Memorandum from J. Maeder to Jeffrey

I. Kessler (Jan. 19, 2021), available at




                                           3
          Case 1:21-cv-00495-N/A Document 10     Filed 08/25/21   Page 4 of 9




https://enforcement.trade.gov/frn/summary/mexico/2021-01921-1.pdf (“DM”)

at 1-2.

12.   Pursuant to that notice of initiation, the Department named Negromex as

the sole mandatory respondent in the antidumping duty administrative review of

ESBR from Mexico. DM at 1 n.1.

13.   On January 10, 2020, the Department issued Negromex the section A – D

questionnaire (“Initial Questionnaire”). DM at 2. In sections B and C of that

questionnaire, the Department instructed Negromex to report matching control

numbers of identical products with the same control number in each record of

every file in which the product is referenced, e.g., products with identical

physical characteristics reported in the foreign market sales file and the U.S.

market sales file should have the same control number. See Initial Questionnaire

at B-8, C-6. The Department also instructed Negromex to report the

International Institute of Synthetic Rubber Producers (“IISRP”) grade, but only

include grades that are appended with letters if that grade is a recognized IISRP

grade. See Initial Questionnaire at B-9, C-8.

14.   On January 24, 2020, and March 3, 2020, Negromex filed timely responses

to section A and Sections B – D of the Department’s questionnaire, respectively.

DM at 2 n.9. On February 7, 2020, and March 17, 2020, Lion Elastomers, LLC (the

“Petitioner”) filed comments on Negromex’s section A questionnaire response

and on its section B-D questionnaire response, respectively.




                                         4
        Case 1:21-cv-00495-N/A Document 10      Filed 08/25/21   Page 5 of 9




15.   On May 21, 2020, the Department issued Negromex a supplemental

section A questionnaire. DM at 2. On June 9, 2020, Negromex filed a timely

response to that questionnaire. DM at 2 n.11. As part of Negromex’s

questionnaire response, it included copies of 2019 financial statements that

were not specifically requested in the Department’s supplemental

questionnaire. On June 18, 2020, Petitioner filed comments on Negromex’s

supplemental section A questionnaire response. Petitioner’s comments did not

reference Negromex’s addition of the 2019 financial statements.

16.   On June 10, 2020, the Department issued Negromex a supplemental

section B - D questionnaire. DM at 2. On June 29, 2020, Negromex filed a timely

response to that questionnaire. DM at 2 n.11. On July 9, 2020, Petitioner filed

comments on Negromex’s supplemental section B – D questionnaire response.

17.   On November 19, 2020, the Department issued Negromex a second

supplemental section B – D questionnaire. DM at 2 n.14. On December 4, 2020,

Negromex filed a timely response to that questionnaire. DM 3 n.15. As part of

Negromex’s questionnaire response, it included model matching information not

specifically requested in the Department’s supplemental questionnaire but that

was intended to correct an error in the Department’s model matching

methodology.

18.   On December 18, 2020, Petitioner filed comments on Negromex’s second

supplemental section B – D questionnaire response. Petitioner’s comments did




                                         5
        Case 1:21-cv-00495-N/A Document 10     Filed 08/25/21   Page 6 of 9




not reference the form or the substance of Negromex’s addition of the model

matching information.

19.   On January 15, 2021, the Department rejected Negromex’s timely filing of

its second supplemental section B – D questionnaire response pursuant to 19

C.F.R. § 351.302(d). DM at 3 n.15. According to the Department, it rejected

Negromex’s supplemental questionnaire response because the response

contained new factual information (“NFI”) in the form of model matching

information. Id. The Department allowed Negromex to refile its second

supplemental section B – D questionnaire response without the model matching

information. Id.

20.   On January 19, 2021, the Department issued the preliminary results, the

Department calculated a preliminary margin of 21.26 percent ad valorem for

Negromex. See DM and Preliminary Results. The preliminary results did not

consider the information set forth in Negromex’s refiled second supplemental

section B – D questionnaire response. DM at 9 n.40.

21.   On January 21, 2021, Negromex timely refiled its second supplemental

section B- D questionnaire response without the model matching information.

22.   On January 29, 2021, the preliminary results were published in the Federal

Register. See Preliminary Results.

23.   On February 1, 2021, Petitioner filed comments on Negromex’s refiled

second supplemental section B – D questionnaire response.




                                        6
        Case 1:21-cv-00495-N/A Document 10      Filed 08/25/21   Page 7 of 9




24.   On February 17, 2021, the Department issued Negromex a third

supplemental section B - D questionnaire pertaining to U.S. indirect selling

expenses. IDM at 1-2. On February 26, 2021, Negromex timely filed a response

to that questionnaire. As part of Negromex’s questionnaire response, it included

corrections to its home market indirect selling expenses not specifically

requested in the Department’s supplemental questionnaire. Petitioner did not

file comments on Negromex’s third supplemental section B – D questionnaire

response.

25.   On March 22, 2021, Negromex and Dynasol, LLC, filed a case brief in

which they asserted that failure to allow Negromex to place the

aforementioned corrective model matching information on the record would

violate the statute, be arbitrary, be an abuse of discretion, and constitute a

failure of the Department’s legal duty to calculate a margin as accurately as

possible. Notwithstanding Negromex and Dynasol, LLC’s, assertion, the

Department did not allow Negromex to file its model matching information on

the administrative record to be considered for purposes of the Final Results.

26.   On July 27, 2021, the Department issued the final results, which were

subsequently published in the Federal Register on August 3, 2021. See Final

Results. The Department calculated a final margin of 23.26 percent ad valorem

for Negromex. Id.




                                         7
        Case 1:21-cv-00495-N/A Document 10         Filed 08/25/21   Page 8 of 9




                                STATEMENT OF CLAIMS

              Count One (Unlawful Rejection of Factual Information)

27.   Plaintiffs, Negromex and Dynasol, LLC, incorporate the allegations

contained in paragraphs 1 through 26 as fully set forth herein.

28.   Whether characterized as corrective information or NFI, Negromex’s model

matching information was timely filed.

29.   The Department’s rejection of Negromex’s corrective model matching

information, whether characterized as corrective or NFI, when there was ample

time to consider such information was an abuse of discretion and arbitrary.

30.   Whether characterized as corrective or NFI, Negromex’s model matching

information corrected an error in the Department’s model matching methodology,

and so the Department’s failure to correct the error resulted in the Department’s

Final Results violating 19 U.S.C. §§ 1677b(a)(6)(C)(ii), 1677(16)(B)-(C), 19 C.F.R. §

351.411, and Import Administration Policy Bulletin 92.2 Differences in

Merchandise; 20% Rule (Jul. 29, 1992).

31.   If Negromex’s model matching information is characterized as NFI, the

Department is required to consider it pursuant to 19 U.S.C. § 1677m(e).

32.   As such, the Final Results are unsupported by substantial evidence and

otherwise not in accordance with law.

           Count Two (Failure of Duty to Calculate an Accurate Margin)

33.   Plaintiffs, Negromex and Dynasol, LLC, incorporate the allegations

contained in paragraphs 1 through 32 as fully set forth herein.


                                           8
        Case 1:21-cv-00495-N/A Document 10          Filed 08/25/21   Page 9 of 9




34.   Regardless of whether Negromex’s model matching information is

characterized as corrective or NFI, the Department’s rejection of such

information results in the Department failing its legal duty to calculate a margin

as accurately as possible.

35.   As such, the Final Results are otherwise not in accordance with law.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, Negromex and Dynasol, LLC, request that this Court:

(a)   hold that the Department’s Final Results are unsupported by substantial

evidence and otherwise not in accordance with law;

(b)   remand the Final Results with instructions to issue a new determination

that is consistent with the Court’s decision; and

(c)   provide such other and further relief as this Court deems just and proper.


                                        Respectfully submitted,

                                        /s/ William C. Sjoberg
                                        William C. Sjoberg
                                        Mark R. Ludwikowski
                                        Maram T. Salaheldin
                                        Courtney G. Taylor

                                        CLARK HILL PLC
                                        1001 Pennsylvania Avenue, NW
                                        1300 South
                                        Washington, DC 20004
                                        202-772-0924

                                        Counsel to Industrias Negromex, S.A. de
                                           C.V.
                                           and Dynasol, LLC

Dated: August 25, 2021

                                         9
